150.	 It is my privilege to convey to representatives the greetings of my sovereign, His Majesty King Birendra Bir Bikram Shah Dev, and his best wishes for the success of the thirty-sixth session of the General Assembly.
151.	It gives me great pleasure to extend to Mr. Kittani, on behalf of my delegation and on my own behalf, our sincere felicitations on his election to preside over the current session of the General Assembly. He represents a country with which Nepal has very friendly and cordial relations. My delegation is confident that with his experience, skill and wisdom, he will guide the work of this session to a successful conclusion.
152.	I also wish to express our appreciation to Mr. von Wechmar of the Federal Republic of Germany for the impartiality and efficiency with which he conducted the business of the last session of the General Assembly.
153.	I wish also to avail myself of this opportunity to pay a compliment to the SecretaryGeneral for his dedication to the ideals of the United Nations and for the exemplary manner in which he has discharged the heavy responsibilities of his high office during the past ten years.
154.	Nepal welcomes Vanuatu and Belize as Members of the United Nations. Their admission is a further step towards the goal of universality of the membership of the world Organization.
155.	The past year has offered little relief from the situation of uncertainty. The efforts of the international community to end the armed interventions, in various parts of the world have yet to bear results. The process of detente continues to be seriously threatened, and the arms race has been escalating with renewed vigor. Sharp divisions continue to mark the relations between the big Powers. A just international economic order is not in sight. Present trends in international affairs are in contradiction of the ideals enshrined in the Charter of the United Nations. In a world where interdependence and complementary relations among nations are deepening, it is only logical that matters which affect everyone must be decided by all. By the same token, it is equally logical that matters which affect the life of only one country must be left to that country alone to decide.
156.	Nepal firmly believes that the only foundation for secure and just international relations lies in universal acceptance of the principles of the Charter and of the consequent obligations without qualification. We appeal for international cooperation based upon that spirit. While we reiterate our commitment to the United Nations and express our hopes for its future, we also expect the United Nations to be an effective instrument in creating a better international climate, one of peace and prosperity, free from interference, interventions or wars.
157.	No other problem has a larger dimension and deeper implications than the grim economic situation facing the world today. The question of a minimum decent standard of living for all humanity continues to be one of the crucial questions facing the international community. The developing countries, in particular the least developed among them, have been suffering substantial setbacks in terms of slower growth and widening payment deficits as a result of the world economic crisis.
158.	The recent United Nations Conference on the Least Developed Countries held at Paris provided a unique opportunity for an in-depth study of the severe problems facing these countries. While the record of concessional assistance to this group of countries has been disappointing, their vulnerability to external factors continues to grow with the stagnation and even decline in their production and exports and the increase in the price and volume of their imports. Against this background, it was not enough for the Paris Conference to adopt certain performance targets. What was required was a serious commitment to take practical measures to break the cycle of poverty and deprivation.
159.	In that connection, I wish to quote what my sovereign observed while addressing the Conference in Paris on behalf of the member countries of ESCAP and ECWA:
"Indeed, the presence of the poor and hungry among us is a challenge to all value systems, to our religions, to all our moral principles or political theories. It is also a challenge to the United Nations system and all its organs and agencies, not to speak of the Charter of which we are all signatories. It is also an affront to humanity, to man's better judgment, his cherished ideals and institutions. But above all the presence of destitutes on such a colossal scale is an insult to modern man, his science and conscience, his ingenuity and technology, his dreams and his deeds. And it is here I feel there is need for the international community to come forward to help us to help ourselves and commit us all to support the proposed Substantial New program of Action for the 1980s. For this program carries with it the dreams and hopes of the least developed countries and shows them the prospect of an oasis dimly, appearing on the horizon of an endless desert."
160.	Though the final outcome of the Paris Conference did not meet all our expectations, we nevertheless view it as significant and encouraging. One important achievement of the Conference was the widespread consensus on the need for a substantial increase in the assistance provided to the least developed countries by 1985. We welcome the agreement on the need for simplification of conditions of assistance. We also welcome the Substantial New program of Action adopted at Paris as an important link in the vitally needed interaction between the developed and the developing countries.
161.	It has been widely accepted that the deteriorating world economic situation has left no major group of countries or geographical areas untouched, and yet the impasse in the global negotiations still persists. A realistic way of making a fresh start on the global negotiations would be to take up specific areas of the existing economic order and to examine critically the premises on which they were built in the past.
162.	Negotiations should concentrate on building the premises anew wherever the utility of the old assumptions has been eroded by time and by changes in international affairs. Though the forthcoming Cancun meeting is not a negotiating conference, we hope that free and frank exchanges of views there can serve as a catalyst for the global negotiations.
163.	My Government views the question of economic cooperation among developing countries as being within the larger framework of global economic restructuring. The High-level Conference on Economic Cooperation among Developing Countries held at Caracas this year has established a framework for the developing countries' pursuit of mutual cooperation and collective self-reliance. Nepal looks forward to the translation of the program of Action adopted at that Conference [see A/361333 and Corr.l] into reality as an essential part of the new international economic order.
164.	The sharp rise in the price of energy in recent years has underlined the need to look for alternative sources. Efficient import substitution through development of domestic production of energy has become one of the critical challenges for a country like ours. Nepal possesses abundant resources for hydroelectric generation from the scores of mighty rivers flowing from the Himalayas. Nepal is determined not only to harness and utilize those vast water resources in a planned way but is also willing to share the benefits with other countries of the region. However, like other developing countries, Nepal faces a number of constraints arising from a lack of infrastructure, capital, skilled manpower and technological knowhow. While diligent efforts and drives on a national level to overcome those constraints are inevitable, the task can hardly be fulfilled without adequate financial and technological support by the international community.
165.	The recently concluded United Nations Conference on New and Renewable Sources of Energy at Nairobi has set forth a Program of Action which includes a series of policies and measures designed to expand and ensure a sustained supply of energy from both conventional and non-conventional sources. We call for the implementation of the Nairobi Program of Action. We also welcome the recommendation of the Conference to set up an intergovernmental body to mobilize resources in order to implement the program of Action.7
166.	Though they are not adequate, we appreciate the initiatives and efforts undertaken by multilateral financial agencies to promote the development of energy resources in developing countries.
167.	There can be no enduring security in the world as long as global poverty and economic injustice prevail. I* is from those two aspects of security and development that my Government has watched with growing concern the recent upsurge in the arms race. While close to 850 million people in the developing countries are living a marginal existence, enduring extreme poverty and destitution, could anything be more irrational than the unbelievable amount of resources now being expended on armaments? The people of the world are justifiably impatient over the failure of the big Powers to negotiate a comprehensive nuclear test-ban treaty and thereby strengthen the nonproliferation regime. That failure has had disastrous consequences in both horizontal and vertical proliferation of the nuclear menace. It is equally saddening that efforts to conclude a treaty to ban chemical weapons remain frozen.
168.	The growing tendency to accept the doctrine of limited nuclear war, together with the freezing of the strategic arms limitation talks, bode even more difficult times ahead. If the achievements in and outlooks for nuclear disarmament have been bleak, prospects for disarmament in conventional weapons have been equally disappointing. The impasse in arms control negotiations between the United States and the Soviet Union has paralyzed all disarmament progress. That stalemate has been projected into multilateral disarmament forums, with the result that both the Committee on Disarmament and the Disarmament Commission have been at a virtual standstill. We appeal to both the United States and the Soviet Union urgently to initiate serious negotiations on those vital issues, which concern the very existence of mankind.
169.	The present situation has created a sombre background for the second special session of the General Assembly devoted to disarmament scheduled to convene next year. That special session provides an opportunity to break the present impasse, but the risk of its failure is obviously high. Nepal believes that the principles of and the basis for an effective approach to disarmament, have already been laid down in the Final Document of the Tenth Special Session [resolution S10/2], the first devoted to disarmament. The major task before the second special session is to maintain and reinforce the momentum generated by the first one and to carry towards their logical conclusions the goals of its Final Document. The coming special session should undertake an in-depth appraisal of the current situation regarding disarmament problems and the causes that have led to stagnation of or inadequate results from the disarmament negotiations held so far.
170.	Nepal hopes for a satisfactory conclusion to the negotiations on the law of the sea that will accord universal recognition to the principle that all the resources of the seas belong to humanity as a whole and constitute a common heritage of mankind. That is the principal idea behind the proposal for the establishment of a common heritage fund. We earnestly hope that recognition of the right of landlocked countries to free access to and from the sea will form an essential part of the new regime of the sea. A successful conclusion of the ongoing negotiations will, I am sure, greatly strengthen the role of the United Nations in finding solutions to issues of global importance.
171.	In a general statement of our policy concerning the major issues facing the international community, I cannot overlook certain political problems. I wish to begin by referring to the far-reaching consequences of the events in Kampuchea and in Afghanistan. We have repeatedly stated our view that armed intervention in both those countries was a clear violation of the principles of the Charter of the United Nations. Nepal holds the principles of noninterference in internal affairs and respect for the independence, sovereignty and territorial integrity of other countries to be articles of faith. We cannot accept any justification for armed intervention, nor do we recognize the situation created by such intervention. In both Kampuchea and Afghanistan, total and unconditional withdrawal of foreign forces constitutes the essential first step towards the normalization of the situation. Such a total withdrawal will lay the foundation for the people of those countries to exercise their right to self-determination.
172.	The recently held International Conference on Kampuchea has formulated a general framework for a negotiated political settlement of the Kampuchean question. We hope that all parties concerned will soon join the negotiations for a peaceful settlement that will ensure peace and stability in the whole SouthEast Asian region. Nepal has always believed in the peaceful resolution of disputes among States. The Charter of the United Nations provides ways and means for achieving such solutions. We once again call upon the United Nations to press for political settlements in both Kampuchea and Afghanistan.
173.	The Middle East situation has deteriorated considerably in the past several months. The continued armed attacks by Israel aimed at undermining the territorial integrity and sovereignty of Lebanon have caused us grave anxiety. We deeply regret the recent indiscriminate Israeli bombing of Beirut and other parts of Lebanon. As a troop contributor to UNIFIL, Nepal appeals to Israel and all other concerned parties to cooperate with UNIFIL in restoring full Lebanese authority in that troubled country. I wish to express our deep sympathy to the Governments and peoples of Fiji, Ireland and Nigeria for the losses their contingents have suffered this year in the service of peace. My delegation joins the SecretaryGeneral in his appeal to those Governments which have been withholding payment of their assessed contributions to UNIFIL to reconsider their position. There should be no question that the financing of a duly authorized United Nations peacekeeping force is the collective responsibility of all Members of the United Nations.
174.	We have often repeated our position that every State in the Middle East, including Israel, has the right to live in peace and security within well-defined boundaries. However, we are convinced that a just and comprehensive settlement of the Middle East problem cannot be achieved unless the legitimate rights of the Palestinian people, including their right to be an equal partner in peace negotiations and their right to a separate State of their own, are recognized. The total withdrawal of Israel from all territories occupied since 1967 constitutes the first prerequisite of a negotiated settlement. Indiscriminate, and unjustifiable military actions like the recent Israeli bombing of Iraqi nuclear installations can only aggravate an already very difficult situation.
175.	Nepal repeats its sincere appeal to the two neighboring nonaligned countries—Iran and Iraq to exercise maximum restraint and to seek a peaceful solution of their problems.
176.	On the question of Cyprus, Nepal continues to give full support to the inter-communal negotiations under the auspices of the SecretaryGeneral. We reiterate our position that any political settlement of the Cyprus question must be based on strict respect for the independence, sovereignty, territorial integrity and nonaligned character of Cyprus.
177.	With regard to the Korean question, my Government continues to hold the view that the aspirations of the Korean people to national reunification should be fulfilled peacefully through direct negotiation without outside interference.
178.	My delegation deeply regrets the duplicity of South Africa in thwarting the United Nations plan for a free Namibia. We reiterate our support for the just struggle of the people of Namibia for national liberation under the leadership of SWAPO. My delegation likewise remains steadfast in support for the just struggle of the people of South Africa against the abhorrent system of apartheid. We fully endorse the Paris Declaration on Sanctions against South Africa adopted by the International Conference on Sanctions against South Africa and once again appeal to the Security Council to act in conformity with the wishes of the overwhelming majority of the international community.
179.	I cannot fail to express our great appreciation for the valuable assistance and support extended by the various bodies and specialized agencies of the United.Nations to our development efforts. It is indeed heartening to note that in spite of problems and the sometimes besetting frustrations, the United Nations has been making serious efforts to tackle the multidimensional issues of economic, social and humanitarian problems.
180.	We note with deep appreciation the magnificent achievements of the program of humanitarian assistance to the people of Kampuchea. Equally reassuring are the efforts to launch a massive program of assistance for African refugees. The records of these achievements reinforce our belief that there can be no alternative to the United Nations in realizing the goals of promoting economic and social advancement of all peoples. Guided by those considerations, my Government is prepared to cooperate actively in the efforts to revitalize the Economic and Social Council.
181.	As a nonaligned country, Nepal has full faith in the purposes and principles of the United Nations. Our abiding faith in the United Nations is reflected in the incorporation of the purposes and principles of the Charter in the directive principles of our Constitution. In an effort to develop a coordinated approach to bilateral* regional and global issues, we have always pursued a policy of seeking and respecting the views of others. Inspired by the ideals of mutual benefit and collective self-reliance, we have always expressed our readiness to join our neighbors in any prudent exploitation of the vast human and natural resources in the collective interest of the whole South Asian region.
182.	Our proposition that Nepal be declared a zone of peace is the ultimate expression of our traditional national ideals, our quest for peace and security and our aspiration to development. This proposition embodies our belief that good-neighborliness and friendly relations among the countries in the region should be reflected in the full understanding of the views, problems and aspirations of others. The zone-of-peace proposition is the expression of our commitment to strengthen friendly and cooperative relations with all our neighbors and friends; it is consistent with the principles of the United Nations and the ideals of nonalignment.
183.	I have spoken at length on the issues confronting the international community and our perception of those issues. We believe that the constructive forces of change should lead towards positive development. The Charter of the United Nations represents a constant in the eternal flux of things. The principles embodied in it represent the only valid framework for the endeavor of man for the well-being of man. I appeal for a re-dedication to these principles.
184.
